Citation Nr: 1235623	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran had active service from February 1980 to October 1994 and from December 1997 to May 2003 and additional Air National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, in which the RO declined to reopen the Veteran's previously denied claim of service connection for chronic bronchitis.  In May 2011, the Board reopened the claim and remanded for further development.

In the same decision, the Board also reopened a claim for service connection for urinary dysfunction and remanded that claim for further development.  Thereafter, in a rating decision dated in April 2012, the RO granted service connection for a urinary dysfunction, urinary frequency/urgency, with a noncompensable rating, effective June 2003 and a rating of 20 percent, effective July 2004.  The Veteran has not appealed the rating or the effective date, and therefore this is considered a full grant of the benefit sought of the appeal of the claim of service connection for a urinary dysfunction.

Although the Veteran filed her claim as a claim for service connection for chronic bronchitis, the evidence in the file suggests that the Veteran may have another respiratory disorder as pulmonary function tests have reported early obstructive impairment.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his or her illness; the Veteran filed a claim for the affliction that his or her condition, whatever it is, causes him or her symptoms).  Further, the Veteran has asserted any respiratory problem is the result of or exacerbated by her service connected sinusitis disability.  38 C.F.R. § 3.310.  The Board has therefore restyled the claim as set forth on the first page of the decision.  
Following the issuance of the supplemental statement of the case in April 2012, the Veteran submitted additional evidence in support of her claims and, through her service representative, waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VAMC records indicate the Veteran has sought treatment at least once at the emergency room of a private hospital for sinusitis, but as the records have not been provided to VA, it is unknown whether treatment also involved a respiratory disorder.  The Board has determined that the Veteran should be given the opportunity to identify the hospital and provide or authorize VA to obtain those records as the records may help the Veteran substantiate her claim.

There also appears to be a gap in VA treatment records.  The claims file has VAMC records that end in May 2005 and then from October 2007 to April 2012.  Furthermore, the VA examination in June 2011 appears to summarize the result of the pulmonary function test that occurred in June 2011.  The full report is not part of the claims file and should be obtained along with any other VA outpatient and diagnostic testing records not already associated with the file.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The RO should obtain records from the missing time period, any relevant reports of diagnostic testing, and any updated VAMC records that have not been associated with the claims file.  

In the VA examination in June 2011, the examiner stated the Veteran did not have chronic bronchitis but stated the Veteran has bronchitis in association with the Veteran's service-connected sinusitis.  The examiner did not address the early obstructive pulmonary impairment that was reported in pulmonary function tests.  The examiner also did not discuss whether the Veteran has a respiratory disability that is a direct result of service or as secondarily caused or aggravated by the Veteran's service connected sinusitis.  Therefore, after the records have been obtained, the RO should then provide the Veteran with a VA examination to determine whether the Veteran has a respiratory disorder that is causally or etiologically related to service or has been caused or aggravated by her service connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the June 2011 pulmonary function test and any other radiological and diagnostic testing of the Veteran's respiratory disorder and all VA records from May 2005 to October 2007 and from April 2012 to the present from the Fort Harrison and Missoula VAMC and associated outpatient clinics.  All efforts to obtain these records must be documented in the file. 

2.  Ask the Veteran to submit or authorize VA to obtain medical records from any private hospital for any treatment and hospitalization including emergency room visits for sinusitis or any respiratory condition.

All efforts to obtain these records must be documented in the file.  Any negative replies must be documented in the file.

3.  After the record development is completed, afford the Veteran a VA pulmonary examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current respiratory disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any respiratory disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically discuss the relationship between any diagnosed respiratory disability and the service treatment records documenting treatment for bronchitis.  

The examiner is asked to comment on the findings of pulmonary function tests in June 2003 and June 2011 that indicate the Veteran has an early obstructive pulmonary impairment.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability was caused or aggravated by the service-connected disability of sinusitis.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  After the development requested is completed, readjudicate the claim for service connection for a respiratory disability, to include as secondary to sinusitis.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


